       Case 1:18-cv-10596-GAO Document 26 Filed 12/17/18 Page 1 of 20



                      UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MASSACHUSETTS

Eastern Massachusetts Abortion Fund,
Gateway Women's Access Fund, Kentucky
Health Justice Network, National Network
of Abortion Funds, Northwest Abortion
Access Fund, and Preterm Access Fund
                                                   Case No. 1:18-cv-10596
                                 Plaintiffs,

                    v.

Matthew James Davis, and John Does 1-15,

                              Defendants.




                 Memorandum of Law in Support of Motion to Dismiss
             Case 1:18-cv-10596-GAO Document 26 Filed 12/17/18 Page 2 of 20



                                                              CONTENTS



I.           Introduction .................................................................................................. 1

II.          Plaintiffs’ Alleged Facts .................................................................................. 2

III.         Argument ...................................................................................................... 3

       A. The Court should dismiss all counts against Davis under Rule 12(b)(2) for lack of
          personal jurisdiction. ..........................................................................................................3

       B. The Court should dismiss Plaintiffs’ FACE Act claim because a cyber attack is not
          intentional damage or destruction of the “property of a facility.”.................................... 8

       C. Plaintiffs’ Amended Complaint fails to satisfy the heightened pleading standard
          established by the Iqbal and Twombly cases because it implausibly asserts that Davis is a
          hacker on the basis of a couple deleted tweets. ................................................................ 13

       D. If the Court does not dismiss this lawsuit, it should transfer the action to the Southern
          District of Florida for Davis’ convenience. ...................................................................... 17

IV.          Conclusion ...................................................................................................17




                                                                     ii
        Case 1:18-cv-10596-GAO Document 26 Filed 12/17/18 Page 3 of 20



                                      I.      INTRODUCTION

      Plaintiffs allege that Defendant Matthew James Davis is one of several individuals who

conducted a cyber-attack on an online fundraising platform, and have brought claims against him

for violating two federal statutes. This Motion presents the following questions:

   In order to exercise personal jurisdiction over an out-of-state defendant on the basis of

    wrongful internet-based activity, a plaintiff must establish that the defendant knew or

    intended that the effects of the defendant’s activities would be felt in the forum state. Here,

    Plaintiffs have scarcely alleged that the effects of the alleged cyber-attack were felt in

    Massachusetts, much less that any attackers intended or knew that the attack would cause

    injury here. Should the Court dismiss the suit for lack of personal jurisdiction?

   The Federal Access to Clinical Entrances Act prohibits individuals from physically blocking

    entrances to a facility that provides abortions (and certain reproductive health services) or

    destroying the facility’s property. Here, Plaintiffs claim that hackers violated the Act

    because they conducted a cyber-attack on a web platform owned by a non-party that does not

    provide abortions (or any reproductive health services) on the grounds that the attack

    adversely affected plaintiffs. Does the Act apply to the alleged cyber-attack?

   In the wake of Iqbal and Twombly, the First Circuit requires a plaintiff to not only plead a

    plausible claim, but to name a plausible defendant: a plaintiff must connect the defendant to

    the alleged wrong with more than mere speculation. Here, Plaintiffs accuse Davis of a cyber-

    attack on a public website based on three of Davis’ tweets that sardonically commented on

    the fact that Plaintiffs’ public website was showing billions in spoof donations. Is Davis a

    “plausible defendant” under First Circuit precedent?



                                                  1
         Case 1:18-cv-10596-GAO Document 26 Filed 12/17/18 Page 4 of 20



                               II.    PLAINTIFFS’ ALLEGED FACTS

      Plaintiffs are nonprofit organizations dedicated to improving access to abortion. 1 They hold

an annual online fundraiser called the National Abortion Access Bowl-a-Thon to raise funds for

their services.2 Plaintiffs allege that in 2016, Davis and other unknown actors disabled the

fundraising site, caused the site to register spoof donations of absurd amounts, impersonated

Plaintiffs to send disturbing and offensive e-mails to donors, and otherwise impaired the Bowl-a-

Thon.3

      Plaintiffs’ alleged basis for accusing Davis of perpetrating this attack is that Davis publicly

“tweeted” sardonic comments at one of the Plaintiffs while the attack was ongoing. Specifically,

on April 11, 2016 the Bowl-a-Thon website evidently displayed spoof donations of absurd

donation amounts.4 According to Plaintiffs’ Amended Complaint, at some point thereafter Davis

tweeted three consecutive times, “congratulat[ing] NNAF on ‘passing the $830 trillion mark’

and add[ing] ‘you’re gunna [sic] make little boys and girls a complete thing of the past.” 5 Davis

allegedly deleted the tweets moments after sending them.6 Two years later, Plaintiffs initiated

their lawsuit in the District of Massachusetts, accusing Davis and other unknown defendants of

violating the Computer Fraud and Abuse Act and the Federal Access to Clinical Entrances Act. 7

      Because it is important to this Motion, Davis notes that Plaintiffs’ Amended Complaint

lacks allegations that tie the alleged offenses or the resulting harm to the Commonwealth. There


1
  Plaintiffs’ First Amended Complaint ¶ 1 (“This is a case about a malicious attack on access to
abortion … .”).
2
  Id.
3
  Id. ¶ 1.
4
  Id. ¶¶ 24-25.
5
  Id. ¶ 27.
6
   Id. ¶ 28.
7
  See Plaintiffs’ Complaint (Doc. No. 1).

                                                  2
         Case 1:18-cv-10596-GAO Document 26 Filed 12/17/18 Page 5 of 20



are some alleged ties, no doubt: one Plaintiff is legally domiciled in Massachusetts, and another is

based in Cambridge, Massachusetts.8 Plaintiffs also allege that two Plaintiffs have “offices in

Massachusetts,” but they do not clarify whether these are the same two domiciled here, and also

do not state whether these offices are the principal offices. 9 Otherwise, the nexus to

Massachusetts is lacking. Davis, the only defendant named by Plaintiffs, was alleged to live in

Florida or Japan.10

      Further, in the course of their efforts to serve Davis, Plaintiffs submitted affidavits of their

counsel and private investigators who had been tasked with identifying Davis’ home address. 11

These materials showed, among other things, that Davis resided and worked in Japan; that he

had formed a company in Florida; and that he had family in and resided in Florida at some point.

                                         III.    ARGUMENT

       A.      The Court should dismiss all counts against Davis under Rule 12(b)(2) for
               lack of personal jurisdiction.

      Plaintiffs have the burden of demonstrating that Davis is subject to this Court’s

jurisdiction. To that end, Plaintiffs must show Davis had sufficient contacts with the

Commonwealth.12 They have failed to do so here because Plaintiffs have not alleged or shown

that (1) Davis has had any contacts with Massachusetts, (2) that the harm from the allegedly

wrongful conduct was felt in Massachusetts, or (3) that the person(s) responsible for the



8
   Id. ¶¶ 4-5.
9
   Id. ¶ 14.
10
    Id. ¶¶ 11, 28.
11
    See Doc. Nos. 9, 10, 18 (detailing Plaintiffs’ investigation and results thereof).
12
    Baskin-Robbins Franchising LLC v. Alpenrose Dairy, Inc., 825 F.3d 28, 34 n.2 (1st Cir. 2016); see
also Shirokov v. Dunlap, Grubb & Weaver, PLLC, No. CIV.A. 10-12043-GAO, 2012 WL 1065578,
at *8-9 (D. Mass. Mar. 27, 2012) (O’Toole, J., accepting without change the Report and
Recommendations of Boal, M.J.)

                                                   3
         Case 1:18-cv-10596-GAO Document 26 Filed 12/17/18 Page 6 of 20



wrongful conduct intended (or knew) that the effects would be felt in Massachusetts.

Accordingly, the Court should dismiss the Amended Complaint for lack of personal jurisdiction

under Rule 12(b)(2) of the Federal Rules of Civil Procedure (the “Rules”).

      As this Court observed in May of this year, United States courts recognize two types of

personal jurisdiction: general, and specific.13 Here, Plaintiffs did not allege—and their subsequent

investigation of Davis and his family did not show—that Davis has any connection with the

Commonwealth sufficient to support the exercise of general jurisdiction.14

      Plaintiffs’ Amended Complaint also fails to allege—and their subsequent of investigation of

Davis and his family did not show—sufficient facts to support the exercise of specific personal

jurisdiction.15 The only connection between Davis and the Commonwealth is the alleged cyber-

attack on Plaintiffs’ online fundraising drive. However, as more fully discussed below, that

allegation will not suffice for two reasons: first, if there is a significant connection between

Massachusetts and the alleged harms suffered by Plaintiffs, the Amended Complaint fails to show

what that is. Second, Plaintiffs have failed to allege any facts tending to show that whoever

perpetrated the attack against the Bowl-a-Thon intended (or even knew) that the harmful effects

would be felt in Massachusetts.

      This Court is not the first to consider when alleged wrongful internet-based conduct is

sufficient to subject a defendant to personal jurisdiction. The treatise on Federal Practice and




13
   Gallagher v. Amedisys, Inc., No. 17-CV-11390-ADB, 2018 WL 2223673, at *4 (D. Mass. May 15,
2018).
14
   See Doc. Nos. 9, 10, 18 (detailing Plaintiffs’ investigation and results thereof).
15
   See id.

                                                   4
         Case 1:18-cv-10596-GAO Document 26 Filed 12/17/18 Page 7 of 20



Procedure by Messrs. Wright and Miller summarizes the present state of personal jurisdiction

founded upon such allegations:

                In an important cluster of cases, allegedly tortious Internet content,
                or allegedly tortious Internet activity, has subjected a defendant to
                jurisdiction under the “effects test” first articulated in the
                Supreme Court's decision in Calder v. Jones.

                …

                Although the Calder effects test has been formulated differently by
                different courts of appeal, the Ninth's Circuit's approach set out in
                a recent Internet case is prototypical: “Under Calder, personal
                jurisdiction can be based upon: ‘(1) intentional actions (2)
                expressly aimed at the forum state (3) causing harm, the brunt of
                which is suffered—and which the defendant knows is likely to be
                suffered—in the forum state.’” The Ninth Circuit has recognized
                that something more is required than that the defendant's act
                outside the forum state have foreseeable effects in the forum state.
                Instead, the Internet conduct must “individually target … a known
                forum resident.” If the allegedly tortious Internet content does not
                target an individual who is known to reside in the forum state, most
                courts will not uphold jurisdiction over the defendant on the basis
                of the “effects test.”16

Plaintiffs’ Amended Complaint provides no grounds for this Court to uphold jurisdiction on the

basis of this test. First, Plaintiffs fail to sufficiently allege that the alleged conduct caused “harm,

the brunt of which [was] suffered” in Massachusetts. While Plaintiffs do allege that two of the

Plaintiffs are domiciled in Massachusetts, and two (perhaps the same two—the Amended

Complaint is not clear) have offices here, that does not establish how much, if any, harm was felt

here.




16
  Charles Alan Wright & Arthur R. Miller, Federal Practice and Procedure § 1073 (4th ed.)
(footnotes omitted) (emphasis supplied) (principally citing Panavision Intern., L.P. v. Toeppen, 141
F.3d 1316 (9th Cir. 1998) (holding modified on other grounds by, Yahoo! Inc. v. La Ligue Contre Le
Racisme Et L'Antisemitisme, 433 F.3d 1199 (9th Cir. 2006)).

                                                    5
         Case 1:18-cv-10596-GAO Document 26 Filed 12/17/18 Page 8 of 20



      Second, Plaintiffs’ Amended Complaint fails to sufficiently allege that the perpetrators of

the attack intended, knew, or indeed would have any reason to believe that the effects of their

alleged conduct would be felt in Massachusetts. They cannot dispense with this element. As this

Court observed in the 2012 case of Sun Life Assur. Co. of Canada v. Sun Bancorp Inc., “Calder

requires not only that the effects be felt in the forum state, but also that the defendant’s

intentional conduct be ‘calculated to cause injury there.’” 17

      The Sun Life court examined the question of personal jurisdiction in connection with

alleged trademark infringement. It noted two justifications for requiring that a defendant intend

for the effects to be felt in the forum state in order to support personal jurisdiction. First, if this

requirement were dispensed with, “there would be a substantial risk that defendants would be

dragged into court in foreign jurisdictions with which they have little to no actual contact simply

because a trademark holder happened to reside there.” 18 Second, in that case the “location of the

trademark holder’s headquarters is irrelevant with respect to customers who are confused or deceived,

and therefore arguably is not the real situs of the tort.” 19

        These concerns apply here, too. Davis should not be dragged into court to defend himself

against allegations of hacking in a foreign jurisdiction where he has little to no contact simply

because some of the Plaintiffs have some connection here. And both here and in Sun Life, there is a

substantial question as to where the real victims of the wrongful conduct reside. Absent some




17
   Sun Life Assur. Co. of Canada v. Sun Bancorp, Inc., 946 F. Supp. 2d 182, 191 (D. Mass. 2012)
(quoting Calder v. Jones, 465 U.S. 783, 791 (1984).
18
   Id.
19
   Id. (emphasis supplied).

                                                    6
         Case 1:18-cv-10596-GAO Document 26 Filed 12/17/18 Page 9 of 20



evidence that any alleged hacker intended (or even knew) that the effects of the conduct would be

felt in Massachusetts, personal jurisdiction over Davis is improper.

      Finally, Plaintiffs have not established that personal jurisdiction was established under Rule

4(k)(2). In the 1999 case of United States v. Swiss Am. Bank, Ltd., the First Circuit established a

clear framework for determining whether a plaintiff has established that personal jurisdiction

exists under Rule 4(k)(2)(A).20 The First Circuit assigned a plaintiff with the initial burden of

making out a prima facie case that the rule applies, and Plaintiffs have not done so here. 21

      This Court analyzed the alleged application of Rule 4(k)(2) to an international defendant in

the 2012 case of Shirokov v. Dunlap, Grubb & Weaver, PLLC.22 The Court observed that plaintiff

had the burden to show that “the putative defendant must be beyond the jurisdictional reach of

any state court of general jurisdiction,” and that it was likely to fail on this requirement because

plaintiff had presented evidence that a defendant operated a sales division in Los Angeles, which

“would likely subject [the defendant] to personal jurisdiction there.” 23 Accordingly, the Court

found that it did not have personal jurisdiction over the defendant and the claims were dismissed.

      Here, as in Shirokov, Plaintiffs’ Amended Complaint alleges—and their subsequent

investigation of Davis and his family shows—that Davis would likely be subject to personal

jurisdiction in the State of Florida. Accordingly, Plaintiffs are unlikely to fulfill the requirement to

prove that Davis is beyond the jurisdictional reach of any state court, and have not demonstrated

that this Court has personal jurisdiction over Davis under Rule 4(k)(2).



20
    191 F.3d 30, 41 (1st Cir. 1999)
21
   Id.
22
   No. CIV.A. 10-12043-GAO, 2012 WL 1065578, at *8-9 (D. Mass. Mar. 27, 2012) (O’Toole, J.,
accepting without change the Report and Recommendations of Boal, M.J.)
23
   Id. at *16.

                                                   7
        Case 1:18-cv-10596-GAO Document 26 Filed 12/17/18 Page 10 of 20



      For the foregoing reasons, Davis respectfully moves the Court to dismiss Plaintiffs’ Second

Amended Complaint under Rule 12(b)(2).

       B.      The Court should dismiss Plaintiffs’ FACE Act claim because a cyber attack
               is not intentional damage or destruction of the “property of a facility.”

      Plaintiffs’ Fifth Count alleges that Davis violated the federal Freedom of Access to Clinic

Entrances Act, a 1994 law codified as 18 U.S.C. § 248 (the “Act” or the “FACE Act”). The Act

establishes federal subject matter jurisdiction for and enhances legal penalties against those who

commit certain violent crimes at a physical facility that provides reproductive health services.

This count fails as a matter of law because the conduct alleged in the Amended Complaint—an

internet-based attack (or attacks) on a web platform, and in particular a web platform owned by a

third-party that does not provide reproductive health services—does not constitute the

destruction of the property of a physical location that provides reproductive health services.

      The FACE Act was passed in 1994 in response to reported physical violence and

obstructionism at and against facilities that provided abortions and other reproductive health

services.24 As this Court observed in 1997, “[t]he Bill as ultimately enacted established federal

criminal penalties and civil remedies for the use or threat of violence, physical obstruction, or

destruction of property to interfere with access to facilities providing reproductive health care.” 25

The Act’s legislative history contains no indication that it was meant to apply to hacking.




24
   See generally H.R. CONF. REP. No. 103-488, at 7 (1994), reprinted in 1994 U.S.C.C.A.N. 724,
724.
25
   Operation Rescue Nat'l v. United States, 975 F. Supp. 92, 98 (D. Mass 1997).

                                                  8
        Case 1:18-cv-10596-GAO Document 26 Filed 12/17/18 Page 11 of 20



      Indeed, Plaintiffs acknowledge that although the FACE Act has been in place for almost a

quarter of a century, precedent provides no support for applying it to a hacking case. 26 What is

true of the Act’s precedent is also true of its text.

      The Act is violated when someone

                (1) by force or threat of force or by physical obstruction,
                intentionally injures, intimidates or interferes with … any person
                because that person is or has been [obtaining or providing
                reproductive health services], or in order to intimidate such person
                … from, obtaining or providing reproductive health services; [or]

                (2) by force or threat of force or by physical obstruction,
                intentionally injures, intimidates or interferes with … any person
                lawfully exercising or seeking to exercise the First Amendment
                right of religious freedom at a place of religious worship; or

                (3) intentionally damages or destroys the property of a facility, or
                attempts to do so, because such facility provides reproductive
                health services, or intentionally damages or destroys the property
                of a place of religious worship … .27

Plaintiffs allege that Davis violated subsection three. Therefore, Plaintiffs must allege that the

“property of a facility” has been allegedly damaged or destroyed. But for the reasons below, the

alleged cyber-attack on the online fundraising platform did not damage or destroy the “property

of a facility” under the FACE Act.

      The FACE law defines a facility as a physical location where reproductive health services

are provided as well as any surrounding physical envelope: “The term ‘facility’ includes a

hospital, clinic, physician’s office, or other facility that provides reproductive health services, and



26
   Sarah Ashley O’Brien, Abortion funds band together to sue their cyberattackers, CNN Business
(March 29, 2018, 7:40 PM, https://money.cnn.com/2018/03/29/technology/abortion-
fundraiser-cyberattack-lawsuit/index.html (“Carrie Goldberg, one of the attorneys representing
the plaintiffs, said there's no precedent for applying this act to a hacking case.”).
27
   18 USC 248(a).

                                                    9
           Case 1:18-cv-10596-GAO Document 26 Filed 12/17/18 Page 12 of 20



includes the building or structure in which the facility is located.” 28 Although the definition is

recursive—the Act defines a facility as, among other things, any “other facility”—its meaning is

clear. The four enumerated examples of facilities clarify the meaning of “other facility” under

the ejusdem generis canon, a textual canon of interpretation described by the First Circuit as

follows: “where words of a particular or specific meaning are followed by general words, the

general words are construed to apply only to persons or conditions of the same general kind as

those specifically mentioned, unless there are other provisions clearly indicating that the rule is

not applicable.”29 Specifically, the enumerated examples indicate that a “facility” is a physical

location where one can reproductive health services.

         Other subsections of the FACE Act buttress the conclusion that “property of a facility”

means physical damage to a physical place that provides reproductive health services. Subsection

(d)(2) specifically states that the law should not be construed to “create new remedies for

interference with activities … occurring outside a facility … .” (Emphasis supplied). Subsection

(e)(5) of the law defines reproductive health services as health services “provided in a hospital,

clinic, physician’s office, or other facility … .” (Emphasis supplied.) Each of these references

connote that a facility must be a physical locus and that the prohibited conduct must harm that

facility’s property.

         Here, there is no “facility” at issue. Instead, there was an alleged attack on a web platform

owned and operated by a non-party that does not provide reproductive health services. A

company “Blue Sky Collaborative, LLC” owned a Business Application for online fundraising




28
     Id. § 248(e)(1).
29
     Lyman v. Comm'r of Internal Revenue, 83 F.2d 811, 813 (1st Cir. 1936).

                                                   10
        Case 1:18-cv-10596-GAO Document 26 Filed 12/17/18 Page 13 of 20



that was used by Defendants.30 Blue Sky has no alleged connection to reproductive health

services—it is apparently a professional fundraising platform. The Blue Sky “Business

Application” was allegedly attacked by hackers. When the Bowl-a-Thon website was attacked,

Plaintiffs (and particularly NNAF) reached out to Blue Sky for information and remedies. 31 Blue

Sky investigated whether the attack affected donors, and Defendants allegedly took control of

Blue Sky to steal personal identifying information.32

      Plaintiffs’ argument that the “property of a facility” was damaged is based on their theory

that the Plaintiffs themselves are “facilities.”33 Therefore, they reason, damage to any of

Plaintiffs’ property rights constitutes a violation of the FACE Act. But this theory fails because

Plaintiffs are non-profit organizations, not physical facilities.34 Although Plaintiffs may operate

facilities, they do not allege that the “property” of any of their physical locations was damaged or

destroyed by the conduct alleged in the Amended Complaint. (If the “property” of Plaintiffs’

“facilities” were damaged in violation of the Act, then they would be “aggrieved persons”

entitled to maintain an action under the Act, and still not facilities.)

      Further, the Amended Complaint fails to allege that any qualifying “property of a facility”

was damaged. A reading of the FACE Act demonstrates that the word “property” as used in the

Act refers to the physical property associated with a location, not any intangible property rights.

Concededly, the word “property” is not defined in the FACE Act, and some meanings of the




30
   Plaintiffs’ Amended Complaint ¶ 20.
31
   Id. ¶¶ 23, 26
32
   Id. ¶¶ 38, 43.
33
   Plaintiffs’ Second Amended Complaint ¶¶ 160, 161.
34
   Id. ¶¶ 4-13.

                                                   11
        Case 1:18-cv-10596-GAO Document 26 Filed 12/17/18 Page 14 of 20



word encompass some intangible rights.35 However, in the context of the Act the phrase

“property of a facility” refers to a building and its associated physical property.

      Further, Plaintiffs’ allegations concerning the allegedly injured property do not appear to

encompass any recognized property right. Paragraph 164 of the Amended Complaint claims that

Plaintiffs’ “property” was destroyed when Defendants “damag[ed] the donor lists that

belonged to Plaintiffs” by “redirect[ing] Plaintiffs’ web traffic to a fraudulent donations page.” 36

Plaintiffs allegation that the defendants’ conduct diverted donors may describe an alleged injury,

but it does not describe actual damage or destruction of a donor list. Similarly, paragraph 165

rests on the theory that property was damaged or destroyed because Defendants’ spoof donations

“depriv[ed] Plaintiffs of donations they otherwise would have received.” 37 While the Court can

accept Plaintiffs’ allegation that the attack diverted donations, Plaintiffs had no “property” in

hypothetical donations that defendants allegedly diverted.

      In sum, Plaintiffs’ argue that the FACE Act establishes federal subject matter jurisdiction

over and enhanced penalties against anyone who interferes with any property right of any

religious organization or provider of reproductive health services. This conception is inconsistent

with the Act’s history, text, and precedent. The Act’s text demonstrates that it prohibits and

penalizes physical property damage, obstructionism, and violence at certain physical locations—

providers of reproductive health services, and places of worship. Cyber-attacks of the type




35
   Black’s Law Dictionary (9th ed.) PROPERTY. (“1. The right to possess, use, and enjoy a
determinate thing (either a tract of land or a chattel); the right of ownership <the institution of
private property is protected from undue governmental interference>. Also termed bundle of
rights.”)
36
   Plaintiffs’ Second Amended Complaint ¶ 164.
37
   Id. ¶ 165.

                                                  12
        Case 1:18-cv-10596-GAO Document 26 Filed 12/17/18 Page 15 of 20



alleged by Plaintiffs simply does not amount to a violation of the FACE Act. Accordingly, Davis

requests that the Court dismiss Count V of the Amended Complaint under Rule 12(b)(6) for

failure to state a claim upon which relief can be granted.

        C.      Plaintiffs’ Amended Complaint fails to satisfy the heightened pleading
                standard established by the Iqbal and Twombly cases because it implausibly
                asserts that Davis is a hacker on the basis of a couple deleted tweets.

      Plaintiffs’ five-count federal lawsuit against Davis hangs on a slender thread: three alleged

tweets by Davis that sardonically commented on the spoof donations for billions of dollars that

were showing up on Plaintiffs’ public abortion fundraising site.38 Federal pleading requires more.

In order for Davis to be a “plausible defendant” under First Circuit precedent, Plaintiffs must

offer the Court more than speculation based on public tweets.

      In the 2011 case of Peñalbert-Rosa v. Fortuno-Burset, the First Circuit discussed and applied

the pleading standards established by the United States Supreme Court’s decisions in Iqbal and

Twombly.39 In Peñalbert, a former government receptionist brought a civil rights action against a

number of individuals including the Governor of Puerto Rico, the Administrator of the

Governor’s Mansion, and the Governor’s Chief of Staff. 40 The former receptionist claimed that

she was fired for political reasons in violation of the First Amendment. 41 The Court observed that

the receptionist’s claim was plausible: some politically-motivated firings are unlawful, and

“political firings after elections in Puerto Rico are not uncommon.” 42




38
   See Plaintiffs’ Amended Complaint ¶ 27.
39
   631 F.3d 592, 595 (1st Cir. 2011) (citing Ashcroft v. Iqbal, 556 U.S. 662 (2009); Bell Atl. Corp. v.
Twombly, 550 U.S. 544 (2007)).
40
   Id.
41
   Id. at 594.
42
   Id.

                                                   13
        Case 1:18-cv-10596-GAO Document 26 Filed 12/17/18 Page 16 of 20



      However, “save under special conditions, an adequate complaint must include not only a

plausible claim but also a plausible defendant.”43 In Peñalbert, plaintiff worked in an office

building annexed to the governor’s mansion, and alleged that the Governor approved or

disapproved of all personnel decisions at the governor’s mansion. 44 Even so, the First Circuit

determined that there was “nothing in the complaint beyond raw speculation to suggest that the

named defendants participated—either as perpetrators or accomplices—in the decision to

dismiss” the plaintiff.45 The speculative nature of receptionist’s allegations against the Governor

were fatal to her claim.

      The Peñalbert Court acknowledged that “ordinarily” it would take as true the allegation

that the Governor approved or disapproved of all personnel decisions. But “‘ordinarily’ does not

mean ‘always’: some allegations, while not stating ultimate legal conclusions, are nevertheless so

threadbare or speculative that they fail to cross ‘the line between the conclusory and the

factual.’” The First Circuit summed up its discussion as follows: “Without trying to lay down a

mechanical rule, it is enough to say that sometimes a threadbare factual allegation bears insignia

of its speculative character and, absent greater concreteness, invites an early challenge—which

can be countered by a plaintiff's supplying of the missing detail.” 46

      Here, as in Peñalbert, Plaintiffs may have pleaded a plausible claim: the Amended

Complaint describes a cyber-attack on Plaintiffs’ Bowl-a-Thon. However, “an adequate

complaint must include not only a plausible claim but also a plausible defendant.” Here, the basis




43
   Id.
44
   Id. at 595.
45
   Id. at 594-95 (emphasis in original).
46
   Id. at 595-96.

                                                  14
        Case 1:18-cv-10596-GAO Document 26 Filed 12/17/18 Page 17 of 20



for Plaintiffs’ allegation that Davis was involved in the alleged hack is threadbare and confined to

four paragraphs of the Amended Complaint.47 Specifically, Plaintiffs allege that at some

unspecified time after a publicly-accessible Bowl-a-Thon website displayed the receipt of

absurdly large donations, 48 a Twitter account allegedly controlled by Davis tweeted that the

fundraiser had “pass[ed] the $830 trillion mark” and stated “you’re gunna [sic] make little boys

and girls a complete thing of the past.”49 Plaintiffs’ Amended Complaint bases its conclusion that

Davis perpetrated the alleged hack on nothing more than “the suspicious timing of the tweets,”

“the fact that the tweets were deleted by the accountholder,”50 and the fact that the Twitter

account was deleted “shortly” after media outlets may have contacted the owner of the Twitter

account.51 (Plaintiffs’ later filings show that the account, in fact, remains active. 52)

      Plaintiffs’ Amended Complaint lacks any indication that they or anyone on their behalf

conducted forensic examination of the hack and determined that there was reason to believe that

the hack originated in Japan or Florida. Plaintiffs do not claim that they subpoenaed Twitter or

worked with any third party to determine if any information about the alleged hack could be

discovered and linked to Davis (or for that matter, Japan or Florida). Instead, it appears that

Plaintiffs had a hunch that a Twitter user was involved based on the timing of his tweets and the

fact that he apparently has experience with computers.




47
   See Plaintiffs’ Amended Complaint ¶¶ 27-30.
48
   Plaintiffs’ Amended Complaint ¶ 25.
49
   Id. ¶ 27.
50
   Id. ¶ 29.
51
   Id. ¶ 30.
52
   See Doc. No. 9, ¶ 2(a).

                                                    15
        Case 1:18-cv-10596-GAO Document 26 Filed 12/17/18 Page 18 of 20



      Plaintiffs’ allegations do not show that Davis is a plausible defendant because the posting

and subsequent deletion of sardonic tweets do not plausibly indicate liability for hacking. This is

especially true where the tweets concern a publicized “grassroots” campaign that raises money

for an activity that is highly charged and controversial. While Plaintiffs also claim that the

“timing” of the tweets was “suspicious,” the Amended Complaint lacks sufficient detail for the

Court to adopt that characterization. The Amended Complaint lacks the details that support

Plaintiffs’ assertion such as information on the timing of the alleged tweets relative to the

appearance of the spoof donations, or information on the quantity or substance of other tweets

about the drive from around the same time period. Although Plaintiffs do characterize Davis as

an “anti-abortion activist,” they allege no facts to support that characterization other than the

above-cited tweets.

      In Peñalbert, the plaintiff’s complaint did not demonstrate that the Governor was a

plausible defendant even though her complaint showed that she was a government employee

formerly in the employ of Puerto Rico, her complaint alleged wrongful termination, she worked

in a building annexed to the Governor’s mansion, and she specifically alleged that the Governor

“approve[d] or disapprove[d] of all personnel decisions” including hers. Davis respectfully

submits that the plaintiff’s alleged justification for joining the Governor in Peñalbert was less

speculative than Plaintiffs’ alleged justification for joining Davis here. As in Peñalbert, Plaintiffs’

“threadbare factual allegation bears insignia of its speculative character,” and “absent greater

concreteness, invites an early challenge—which can be countered by a plaintiff’s supplying of the

missing detail.”




                                                   16
          Case 1:18-cv-10596-GAO Document 26 Filed 12/17/18 Page 19 of 20



          D.     If the Court does not dismiss this lawsuit, it should transfer the action to the
                 Southern District of Florida for Davis’ convenience.

        Davis presently resides in Japan, but has significant familial and commercial ties to Florida.

Federal law permits the Court, in the interest of justice, to transfer this civil action to any other

district where the action might have been brought for the convenience of parties and witnesses. 53

Although Plaintiffs have chosen this District as their venue, Davis respectfully requests that the

Court transfer venue to the Southern District of Florida if this case is not dismissed. Plaintiffs are

six different non-profits who are spread across the country. 54 Therefore, they face inconvenience

no matter the venue. Although one Plaintiff does have a “legal domicile” in Massachusetts, its 30

staff members are evidently spread across 13 states. Another Plaintiff is a Massachusetts-based

organization, but the Amended Complaint does not suggest that this Plaintiff’s witnesses are

significant to the matter.

                                         IV.     CONCLUSION

        For the foregoing reasons, Davis respectfully requests that his Motion to Dismiss be

granted. If it is not, Davis respectfully requests that the Court transfer the action to the Southern

District of Florida.




53
     28 USC § 1404.
54
     See Plaintiffs’ Second Amended Complaint ¶¶ 4-9.

                                                   17
            Case 1:18-cv-10596-GAO Document 26 Filed 12/17/18 Page 20 of 20



                                                   Respectfully Submitted,

 Dated: December 17, 2018                          Matthew James Davis,

                                                   /s/ William K. Wray Jr.
                                                   William K. Wray Jr. (BBO No. 689037)
                                                   Adler Pollock & Sheehan P.C.
                                                   One Citizens Plaza, 8th Floor
                                                   Providence, RI 02903
                                                   Tel: 401.274.7200
                                                   wwray@apslaw.com


                                        Certificate of Service

        I hereby certify that this document filed through the ECF system will be served
electronically to the registered participants as identified on the Notice of Electronic Filing [NEF]
and paper copies will be served via First-Class U.S. Mail to those indicated as non-registered
participants on December 17, 2018.

                                                             /s/ William K. Wray, Jr.
                                                             William K. Wray, Jr.




                                                18
930068.v3
